Exhibit 10.11

 

[g75961mci001.jpg]

301 Binney Street
Cambridge, MA 02142



[g75961mci002.jpg] (857) 327-8778

[g75961mci003.jpg] info@cyclerion.com

[g75961mci004.jpg] cyclerion.com

 

3/11/19

 

 

Peter Hecht

17 Duffield Road

Newton, MA 02466

 

Re: Offer of Transfer to Cyclerion

 

Dear Peter:

 

On behalf of all my colleagues at Cyclerion, I am pleased to provide you with
the terms and conditions of your anticipated employment by Cyclerion
Therapeutics, Inc., a Massachusetts corporation (the “Company”).  As you are
aware, the Company intends to separate from Ironwood Pharmaceuticals, Inc. This
offer is contingent on the completion of the separation. This offer, if
accepted, sets forth the terms of your employment with the Company after the
separation. If you accept this offer, it will take effect upon the separation.

 

1.                                      Position.  Your position will be that of
CEO, reporting to the Board of Directors.  In addition to performing duties and
responsibilities associated with such position, from time to time the Company
may assign you other duties and responsibilities. As a full-time employee of the
Company, you will be expected to devote your full business time and energies to
the business and affairs of the Company.

 

2.                                      Starting Date/Nature of Relationship. 
It is expected that your employment will start on the separation, anticipated to
be 4/1/2019.  No provision of this offer letter shall be construed to create an
express or implied employment contract for a specific period of time.  Either
you or the Company may terminate the employment relationship at any time and for
any reason.

 

3.                                      Compensation.

 

(a)                                 Your initial base salary for this exempt
position will be paid bi-weekly, equal to $100,000 per year.

 

(b)                                 You will be eligible for a target bonus of
50% of your base salary, based on achievement of mutually acceptable goals
developed by you and your manager, and the Company’s achievement of its
corporate goals. These goals, and the terms of the target bonus, will be
communicated to you at a later date.

 

--------------------------------------------------------------------------------



 

4.                                      Benefits.

 

(a)         The benefits in which you are enrolled at Ironwood will transfer
with you to Cyclerion. The Company retains the right to change, add or cease any
particular benefit. Current benefits include: medical, dental, and vision
insurance, disability and life insurance, 401k plan, flexible spending plan,
paid time off, and holidays. Details about your Cyclerion benefits, including
the impact of payments made toward Ironwood deductibles and out-of-pocket
maximums, if applicable, will be provided under separate cover.

 

(b)         As an employee of the Company, you will be entitled to unlimited
paid time off (PTO), to be taken pursuant to the Company’s PTO policy. By
accepting this offer of employment, you agree that your Ironwood accrued
vacation balance will be transferred and credited to your employee record at the
Company and will be paid out to you upon termination of your employment with the
Company.

 

(c)          Your original hire date at Ironwood Pharmaceuticals, Inc.  of
12/1/1998 will be incorporated into your Cyclerion record as your service date.

 

5.                                      Confidentiality.  The Company considers
the protection of its confidential information and proprietary materials to be
very important. Therefore, as a condition of your employment, you and the
Company will become parties to an agreement regarding non-competition,
non-solicitation and ownership of intellectual property (as applicable), which
has been provided to you herewith.

 

6.                                      General.

 

a)             The agreement between you and Cyclerion regarding your use and
non-disclosure of Cyclerion confidential information, and regarding
non-competition, non-solicitation and ownership of intellectual property (as
applicable) will constitute our entire agreement as to the terms of your
employment by the Company and will supersede any prior agreements or
understanding, whether in the writing or oral.

 

b)             As required by law, this offer is subject to satisfactory proof
of right to work in the United States.

 

c)              This letter shall be governed by the laws of the Commonwealth of
Massachusetts, without application of its principles of conflict laws.

 

In addition, by accepting this offer, you represent and warrant to the Company
that from and after your start date of employment, you will not be subject to
any noncompetition or other agreement prohibiting you from performing services
for the Company to the full extent contemplated by this letter.  In addition,
should you become legally prohibited from performing services for the Company to
the full extent contemplated by this letter, or should the Company reasonably
believe that you are legally prohibited from performing services to the full
extent

 

--------------------------------------------------------------------------------



 

contemplated by this letter, the Company shall have the right to rescind your
offer and/or immediately terminate your employment.

 

This offer of transition will expire on 3/28/2019 unless accepted by you prior
to such date.

 

We are very excited to build Cyclerion into a great entrepreneurial
biopharmaceutical company with you!

 

[Remainder intentional left blank]

 

--------------------------------------------------------------------------------



 

Sincerely,

 

CYCLERION THERAPEUTICS, INC.

 

 

 

 

 

/s/ Marsha Fanucci

 

Marsha Fanucci

 

Audit Committee Chair

 

 

 

 

 

ACCEPTED this first day of April, 2019:

 

 

 

 

 

/s/ Peter Hecht

 

Peter Hecht

 

 

--------------------------------------------------------------------------------